IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2471 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 59 DB 2018
                                :
           v.                   :           Attorney Registration No. 88820
                                :
RAPHAEL A. SANCHEZ,             :           (Out of State)
                                :
                Respondent      :

                                        ORDER


PER CURIAM
      AND NOW, this 4th day of May, 2018, upon consideration of the Verified

Statement of Resignation, Raphael A. Sanchez is disbarred on consent from the Bar of

this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).